DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Election/Restrictions 
2.    Applicant’s election without traverse of Group I (claims 1-23) filed on 07/20/2022. and withdrawn Group II (claims 24-29) has been acknowledged and considered. Applicants have the right to file a divisional application covering the subject matter of the non-elected claims (claims 24-29).
     Claims 1-29 are currently pending in the application.
                                                         Oath/Declaration
3.   The oath/declaration filed on 12/14/2020 is acceptable.
                                                              Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                       Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/14/2020.
                                                          Specification
6.    The specification is objected to for the following reason: 
        The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – DISPLAY APPARATUS COMPRISING A PARTITION WALL ON AN ORGANIC INSULATING LAYER AND METHOD OF MANUFACTURING THE SAME – or is suggested by the applicant.
      The specification needs to be updated.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1, 16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM et al., hereafter “KIM” (U.S. Publication No. 2017/0288004 A1) in view of LIM et al., hereafter “LIM” (U.S. Publication No. 2020/0212357 A1).
      Regarding claim 1, KIM discloses a display apparatus comprising: 
            a substrate (100) defining an opening area (TH) and comprising a display area (DA) and an intermediate area (IA) between the opening area (TH) and the display area (DA); 
             an inorganic insulating layer (101, para [0103]) in the display area (DA) and the intermediate area (IA); 
             a pixel circuit (TFT) in the display area (DA); 
             an organic insulating layer (130, para [0090]) on the pixel circuit (TFT); 
             a pixel electrode (510, para [0090]) on the organic insulating layer (130) and electrically connected to the pixel circuit (TFT), an intermediate layer (520) on the pixel electrode (510), and an opposite electrode (530) on the intermediate layer (520);
              a thin-film encapsulation layer (400) on the opposite electrode (530) and comprising a first inorganic encapsulation layer (410, para [0083]), a second inorganic encapsulation layer (420), and an organic encapsulation layer(430) between the first inorganic encapsulation layer (410) and the second inorganic encapsulation layer (420); and 
              a partition wall (350) in the intermediate area (IA) and comprising at least two dams (350), 
             wherein the inorganic insulating layer (101) is in contact with the thin-film encapsulation layer (400) in an area between the partition wall (350) and the opening area (TH) (e.g. see FIG. 4 below)

    PNG
    media_image1.png
    745
    741
    media_image1.png
    Greyscale



.
      KIM discloses the features of the claimed invention as discussed above, but does not disclose a partition wall on the organic insulating layer.
     LIM, however, discloses a partition wall (dams 450) on the organic insulating layer (270) (e.g. Fig. 2d and para [0053] and [0062[]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM to provide a partition wall on the organic insulating layer as taught by LIM for a purpose of preventing the second encapsulation layer from flowing in the opening area.
      Regarding claim 16, KIM and LIM (citations to KIM unless otherwise noted) discloses further defining an opening corresponding to the opening area (TH) and penetrating the substrate (100) (e.g. FIG. 4).
      Regarding claim 18, KIM and LIM (citations to KIM unless otherwise noted) discloses further comprising a component (910) on one side of the substrate (100) and corresponding to the opening area (CH) (Fig. 5 in Lim).
      Regarding claim 19, KIM discloses a display apparatus comprising: 
            a substrate (100) defining an opening area (TH) and comprising a display area (DA) and an intermediate area (IA) between the opening area (TH) and the display area (DA); 
             an inorganic insulating layer (101, para [0103]) in the display area (DA) and the intermediate area (IA); 
             a pixel circuit (TFT) in the display area (DA); 
             an organic insulating layer (130, para [0090]) on the pixel circuit (TFT); 
             a pixel electrode (510, para [0090]) on the organic insulating layer (130) and electrically connected to the pixel circuit (TFT), an intermediate layer (520) on the pixel electrode (510), and an opposite electrode (530) on the intermediate layer (520);
              a thin-film encapsulation layer (400) on the opposite electrode (530) and comprising a first inorganic encapsulation layer (410, para [0083]), a second inorganic encapsulation layer (420), and an organic encapsulation layer(430) between the first inorganic encapsulation layer (410) and the second inorganic encapsulation layer (420); and 
              at least two partition wall (350) in the intermediate area (IA) and comprising at least two dams (350), and 
              a dam portion (350) on the inorganic insulating layer (103) and in the intermediate area (IA) between the partition wall (350) and the opening area (TH) (see above FIG. 4).
      KIM discloses the features of the claimed invention as discussed above, but does not disclose a partition wall on the organic insulating layer.
     LIM, however, discloses a partition wall (dams 450) on the organic insulating layer (270) (e.g. Fig. 2d and para [0053] and [0062[]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM to provide a partition wall on the organic insulating layer as taught by LIM for a purpose of preventing the second encapsulation layer from flowing in the opening area.
                                                      Allowable Subject Matter
8.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-15, 17 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein each of the intermediate layer and the opposite electrode extends to the intermediate area and covers the partition wall, and comprises a cut surface in the intermediate area as cited in claim 2 and wherein the intermediate layer and the opposite electrode end at the area between the partition wall and the opening area as cited in claim 3 and further comprising a metal residual layer on the inorganic insulating layer and corresponding to the area between the partition wall and the opening area as cited in claim 5 and wherein the partition wall comprises at least three dams with a valley between each of the at least three dams, respectively as cited in claim 9 and wherein a pixel circuit layer further comprises a routing wire bypassing the opening area as cited in claim 17 and further comprising a metal residual layer in the intermediate area in an area between the dam portion and the opening area as cited in claim 20 and wherein the intermediate layer and the opposite electrode end in the intermediate area in the area between the dam portion and the opening area as cited in claim 21.
        Claims 4, 6-8, 10-15 and 22-23 are directly or indirectly depend on claims 3, 5, 9 and 21, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                                              
                                                            Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892